                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

YAHYI ABDUL SHIHEED,                        *

       Plaintiff,                           *

v.                                          *          Civil Action No. GLR-18-1906

JENIFER HARDING,1                           *

       Defendant.                    *
                                   *****
                             MEMORANDUM OPINION

      THIS MATTER is before the Court on Defendant Jenifer Harding’s Motion to

Dismiss or, in the Alternative, for Summary Judgment (ECF No. 20).2 The Motion is ripe

for disposition, and no hearing is necessary. See Local Rule 105.6 (D.Md. 2018). For the

reasons outlined below, the Court will grant the Motion.




      1
         The Court will direct the Clerk to amend the docket to reflect Defendant Jenifer
Harding’s correct surname.
       2
         Also pending before the Court is Plaintiff Yahyi Abdul Shiheed’s “Motion to DVD
Filing Arrangement for Plaintiff Review” (ECF No. 25). In his Motion, Shiheed requests
that he be provided an opportunity to review the DVD of the alleged excessive force
incident at issue in this case that Harding filed with the Court. John White, Correctional
Case Management Specialist II, avers that Shiheed was shown the video on December 6,
2018. (White Decl. ¶ 5, ECF No. 23-1). Accordingly, the Court will deny the Motion as
moot.
       In addition, pending is Shiheed’s “Motion to Support Plaintiff’s Opposition Against
Defendant[’]s Motion to Dismiss Plaintiff’s Complaint or, in the Alternative, for Summary
Judgment” (ECF No. 26). The Court will construe Shiheed’s Motion as a supplement to
his Opposition and grant it.
                                 I.     BACKGROUND3

       Shiheed is an inmate who is currently incarcerated at North Branch Correctional

Institution (“NBCI”) in Cumberland, Maryland. (Compl. at 1).4 He alleges that on April

22, 2018, after he asked the nurse who was passing out medication a medical question,

Harding, a correctional officer, maced and assaulted him for no reason. (Id. at 3). Shiheed

states that Harding’s use of pepper spray was in violation of Division of Correction

Directives regarding the use of force. (Id.). Shiheed further alleges that Harding gave other

inmates his mail and instructed them to “F*** [him] up.” (Id.). He pleads that Harding

allowed inmates to do sexual favors for her in exchange for beating Shiheed up. (Id.).

Shiheed also alleges that Harding filed a false ticket against him and that she is a constant

threat to his health and safety. (Id.). Shiheed states that he filed a grievance regarding the

facts alleged but that “[the Internal Investigation Division (“IID”)] took [the] grievance

case over and it was dismissed for procedural reasons.” (Id. at 2). He further states that he

filed an appeal. (Id.).

       On May 8, 2018, Shiheed filed ARP NBCI-0704-18 alleging that Harding used

excessive force against him on April 22, 2018. (Def.’s Mot. Dismiss Summ. J. [“Def.’s

Mot.”] Ex. 1 at 1, ECF No. 20-2). This ARP was dismissed on May 8, 2018 because it was



       3
         Unless otherwise noted, the facts outlined here are set forth in Shiheed’s
Complaint, (ECF No. 1), and First Supplement, (ECF No. 4). To the extent the Court
discusses facts that Shiheed does not allege in his Complaint and First Supplement, they
are uncontroverted and the Court views them in the light most favorable to Shiheed. The
Court will address additional facts when discussing applicable law.
       4
         Citations to the Complaint refer to the pagination the Court’s Case Management
and Electronic Case Files (“CM/ECF”) system assigned.
                                              2
referred to the IID for investigation.5 (Id. at 60). On September 6, 2018, Shiheed filed ARP

NBCI-1442-18 complaining that his family advised him that two pieces of mail they sent

to him were returned to them. (Id.). Shiheed was directed to resubmit the ARP with

additional information. (Id.). There is no indication in the record that he did so. (See id.).

       On June 12, 2018, Shiheed sued Harding. (ECF No. 1).6 Shiheed alleges a violation

of the Eighth Amendment to the U.S. Constitution against Harding for the use of excessive

force. (Compl. at 3). He seeks money damages and injunctive relief. (Id. at 3–4).

       On July 16, 2018, Shiheed filed a Supplemental Complaint (the “First

Supplement”). (ECF No. 4). In the Supplement, Shiheed alleges that Harding continued to

make threats against him. (1st Suppl. at 1, ECF No. 4). On September 17, 2018, Shiheed

filed another Supplemental Complaint (the “Second Supplement”). (ECF No. 13). In the

Second Supplement, Shiheed alleges that unspecified mail was tampered with. (2d Suppl.

at 1, ECF No. 13). He further alleges that Harding threatened to interfere with his mail and

he opines that she is responsible for mail not being delivered to him.7 (Id.).



       5
         Shiheed filed ARPs on May 31, June 15, July 24 and 25, 2018, none of which
concern any of the acts complained of in this case. (See Def.’s Mot. Ex. 1 at 1).
       6
         On September 13, 2018, Shiheed filed what is styled as an “Amended Complaint.”
(ECF No. 12). In this filing, Shiheed requests that the Court correct the spelling of
Harding’s name. (Am. Compl. at 1, ECF No. 12). As addressed above, the Court will direct
the Clerk to do so.
       7
          Shiheed filed a Third Supplemental Complaint (the “Third Supplement”) on
October 31, 2018. (ECF No. 18). In the Third Supplement, Shiheed alleges that on
September 27, 2018, a different correctional officer sexually assaulted him in retaliation
for his lawsuit against Harding. (3d Suppl. Compl. at 1, ECF No. 18). Because Shiheed
filed the Third Supplement after Harding was served, the allegations in the Third
Supplement are not properly before the Court. Accordingly, the Court does not consider
them here.
                                               3
       On November 27, 2018, Harding filed her Motion to Dismiss or, in the Alternative,

for Summary Judgment.8 (ECF No. 20). Shiheed filed an Opposition on December 10,

2018.9 (ECF No. 24). To date, the Court has no record that Harding filed a Reply.

                                  II.    DISCUSSION

A.     Conversion of Harding’s Motion

       Harding styles her Motion as a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6) or, in the alternative, for summary judgment under Rule 56. A motion

styled in this manner implicates the Court’s discretion under Rule 12(d). See Kensington

Volunteer Fire Dep’t, Inc. v. Montgomery Cty., 788 F.Supp.2d 431, 436–37 (D.Md. 2011),

aff’d, 684 F.3d 462 (4th Cir. 2012). This Rule provides that when “matters outside the

pleadings are presented to and not excluded by the court, the [Rule 12(b)(6)] motion must

be treated as one for summary judgment under Rule 56.” Fed.R.Civ.P. 12(d). The Court

“has ‘complete discretion to determine whether or not to accept the submission of any

material beyond the pleadings that is offered in conjunction with a Rule 12(b)(6) motion

and rely on it, thereby converting the motion, or to reject it or simply not consider it.’”

Wells-Bey v. Kopp, No. ELH-12-2319, 2013 WL 1700927, at *5 (D.Md. Apr. 16, 2013)


       8
         On December 6, 2018, Harding filed a Supplement to the Motion to Dismiss or, in
the Alternative, for Summary Judgment. (ECF No. 23). In the Supplement, Harding states
that Shiheed was permitted to view a DVD of the incident alleged in the Complaint that
was attached as Exhibit 3 to Harding’s Motion. (Suppl. at 1, ECF No. 23).
       9
         Shiheed filed a Supplement to the Complaint on January 22, 2019, (ECF No. 28),
and a “Motion of Supplemental Complaint” on January 30, 2019, (ECF No. 29). Shiheed
filed both after Harding filed her Motion. The Supplement and Motion detail new
allegations of threats of harm and excessive use of force. These allegations, however, are
not properly before the Court. Accordingly, the Court declines to consider them and will
deny Shiheed’s “Motion of Supplemental Complaint.”
                                            4
(quoting 5C Wright & Miller, Federal Practice & Procedure § 1366, at 159 (3d ed. 2004,

2012 Supp.)).

       The United States Court of Appeals for the Fourth Circuit has articulated two

requirements for proper conversion of a Rule 12(b)(6) motion to a Rule 56 motion: notice

and a reasonable opportunity for discovery. See Greater Balt. Ctr. for Pregnancy Concerns,

Inc. v. Mayor of Balt., 721 F.3d 264, 281 (4th Cir. 2013). When the movant expressly

captions its motion “in the alternative” as one for summary judgment and submits matters

outside the pleadings for the court’s consideration, the parties are deemed to be on notice

that conversion under Rule 12(d) may occur. See Moret v. Harvey, 381 F.Supp.2d 458, 464

(D.Md. 2005). The Court “does not have an obligation to notify parties of the obvious.”

Laughlin v. Metro. Wash. Airports Auth., 149 F.3d 253, 261 (4th Cir. 1998).

       Ordinarily, summary judgment is inappropriate when “the parties have not had an

opportunity for reasonable discovery.” E.I. du Pont de Nemours & Co. v. Kolon Indus.,

Inc., 637 F.3d 435, 448 (4th Cir. 2011). Yet, “the party opposing summary judgment

‘cannot complain that summary judgment was granted without discovery unless that party

had made an attempt to oppose the motion on the grounds that more time was needed for

discovery.’” Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244 (4th Cir.

2002) (quoting Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 961 (4th Cir.

1996)). To raise sufficiently the issue that more discovery is needed, the non-movant must

typically file an affidavit or declaration under Rule 56(d), explaining the “specified

reasons” why “it cannot present facts essential to justify its opposition.” Fed.R.Civ.P.

56(d). A Rule 56(d) affidavit is inadequate if it simply demands “discovery for the sake of

                                            5
discovery.” Hamilton v. Mayor of Balt., 807 F.Supp.2d 331, 342 (D.Md. 2011) (quoting

Young v. UPS, No. DKC-08-2586, 2011 WL 665321, at *20 (D.Md. Feb. 14, 2011)). A

Rule 56(d) request for discovery is properly denied when “the additional evidence sought

for discovery would not have by itself created a genuine issue of material fact sufficient to

defeat summary judgment.” Ingle ex rel. Estate of Ingle v. Yelton, 439 F.3d 191, 195 (4th

Cir. 2006) (quoting Strag v. Bd. of Trs., Craven Cmty. Coll., 55 F.3d 943, 953 (4th Cir.

1995)).

       The Fourth Circuit has warned that it “‘place[s] great weight on the Rule 56[d]

affidavit’ and that ‘a reference to Rule 56[d] and the need for additional discovery in a

memorandum of law in opposition to a motion for summary judgment is not an adequate

substitute for a Rule 56[d] affidavit.’” Harrods, 302 F.3d at 244 (quoting Evans, 80 F.3d at

961). Failing to file a Rule 56(d) affidavit “is itself sufficient grounds to reject a claim that

the opportunity for discovery was inadequate.” Id. (quoting Evans, 80 F.3d at 961).

Nevertheless, the Fourth Circuit has indicated that there are some limited instances in

which summary judgment may be premature notwithstanding the non-movants’ failure to

file a Rule 56(d) affidavit. See id. A court may excuse the failure to file a Rule 56(d)

affidavit when “fact-intensive issues, such as intent, are involved” and the nonmovant’s

objections to deciding summary judgment without discovery “serve[] as the functional

equivalent of an affidavit.” Id. at 245 (quoting First Chicago Int’l v. United Exch. Co., 836

F.2d 1375, 1380–81 (D.C.Cir. 1988)).

       Here, Shiheed was on notice that the Court might resolve Harding’s Motion under

Rule 56 because she styled her Motion in the alternative for summary judgment and

                                               6
presented extra-pleading material for the Court’s consideration. See Moret, 381 F.Supp.2d

at 464. Shiheed did not file a Rule 56(d) affidavit, nor does he otherwise assert that he

needs discovery to properly address Harding’s Motion. Accordingly, the Court will

construe Harding’s Motion as one for summary judgment.

B.     Standard of Review

       In reviewing a motion for summary judgment, the Court views the facts in a light

most favorable to the nonmovant, drawing all justifiable inferences in that party’s favor.

Ricci v. DeStefano, 557 U.S. 557, 586 (2009); Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 158–59 (1970)).

Summary judgment is proper when the movant demonstrates, through “particular parts of

materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations . . . admissions, interrogatory answers,

or other materials,” that “there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a), (c)(1)(A). Significantly, a

party must be able to present the materials it cites in “a form that would be admissible in

evidence,” Fed.R.Civ.P. 56(c)(2), and supporting affidavits and declarations “must be

made on personal knowledge” and “set out facts that would be admissible in evidence,”

Fed.R.Civ.P. 56(c)(4).

       Once a motion for summary judgment is properly made and supported, the burden

shifts to the nonmovant to identify evidence showing there is genuine dispute of material

fact. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986).

The nonmovant cannot create a genuine dispute of material fact “through mere speculation

                                              7
or the building of one inference upon another.” Othentec Ltd. v. Phelan, 526 F.3d 135, 141

(4th Cir. 2008) (quoting Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985)).

       A “material fact” is one that might affect the outcome of a party’s case. Anderson,

477 U.S. at 248; see also JKC Holding Co. v. Wash. Sports Ventures, Inc., 264 F.3d 459,

465 (4th Cir. 2001) (citing Hooven-Lewis v. Caldera, 249 F.3d 259, 265 (4th Cir. 2001)).

Whether a fact is considered to be “material” is determined by the substantive law, and

“[o]nly disputes over facts that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment.” Anderson, 477 U.S. at 248;

accord Hooven-Lewis, 249 F.3d at 265. A “genuine” dispute concerning a “material” fact

arises when the evidence is sufficient to allow a reasonable jury to return a verdict in the

nonmoving party’s favor. Anderson, 477 U.S. at 248. If the nonmovant has failed to make

a sufficient showing on an essential element of her case where she has the burden of proof,

“there can be ‘no genuine [dispute] as to any material fact,’ since a complete failure of

proof concerning an essential element of the nonmoving party’s case necessarily renders

all other facts immaterial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

C.     Analysis

       Harding raises four arguments in her Motion: (1) failure to exhaust administrative

remedies; (2) failure to sufficiently allege an excessive force claim; (3) Eleventh

Amendment immunity; and (4) qualified immunity. The Court agrees that Shiheed has

failed to exhaust his administrative remedies with regard to his mail tampering claim,

threats claim, and retaliation claim and that he fails to create a genuine dispute of material

fact as to his excessive force claim. The Court will, therefore, dismiss his Complaint

                                              8
without prejudice as to the claims Shiheed failed to exhaust and grant summary judgment

in Harding’s favor on the excessive force claim.

       1.     Exhaustion of Administrative Remedies

              a.      The Prisoner Litigation Reform Act’s Exhaustion Requirement

       Shiheed’s suit is subject to the provisions of the Prisoner Litigation Reform Act

(“PLRA”), 42 U.S.C. § 1997e (2018), which provides, in pertinent part, that: “[n]o action

shall be brought with respect to prison conditions under section 1983 of this title . . . , by a

prisoner confined in any . . . prison . . . until such administrative remedies as are available

are exhausted.” 42 U.S.C. § 1997e(a).10

       Notably, administrative exhaustion under § 1997e(a) is not a jurisdictional

requirement and does not impose a heightened pleading requirement on the prisoner.

Rather, the failure to exhaust administrative remedies is an affirmative defense that a

defendant must plead and prove. See Jones v. Bock, 549 U.S. 199, 215–16 (2007);

Anderson v. XYZ Corr. Health Servs., Inc., 407 F.2d 674, 682 (4th Cir. 2005).

Nevertheless, this Court cannot consider a claim that has not been exhausted. See Bock,


       10
          For purposes of the PLRA, “the term ‘prisoner’ means any person incarcerated or
detained in any facility who is accused of, convicted of, sentenced for, or adjudicated
delinquent for, violations of criminal law or the terms and conditions of parole, probation,
pretrial release, or diversionary program.” 42 U.S.C. § 1997e(h). The phrase “prison
conditions” encompasses “all inmate suits about prison life, whether they involve general
circumstances or particular episodes, and whether they allege excessive force or some other
wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002); see Chase v. Peay, 286 F.Supp.2d 523,
528 (D.Md. 2003), aff’d, 98 F.App’x 253 (4th Cir. 2004). Under Maryland law, the
grievance process applies to a wide variety of claims that arise out of the conditions of
confinement, including tort claims of assault and battery against prison officers, even if the
grievance process cannot provide a comprehensive remedy for those claims. See
McCullough v. Wittner, 552 A.2d 881 (Md. 1989).
                                               9
549 U.S. at 220. In other words, exhaustion is mandatory. Ross v. Blake, 136 S.Ct. 1850,

1857 (2016). A federal district court, therefore, ordinarily may not excuse a failure to

exhaust. Id. at 1856 (citing Miller v. French, 530 U.S. 327, 337 (2000)) (explaining that

“[t]he mandatory ‘shall’. . . normally creates an obligation impervious to judicial

discretion”).

       Ordinarily, an inmate must follow required procedural steps in order to exhaust his

administrative remedies. Moore v. Bennette, 517 F.3d 717, 725, 729 (4th Cir. 2008).

Exhaustion requires completion of “the administrative review process in accordance with

the applicable procedural rules, including deadlines.” Woodford v. Ngo, 548 U.S. 81, 88,

93 (2006). This requirement is one of “proper exhaustion of administrative remedies, which

‘means using all steps that the agency holds out, and doing so properly (so that the agency

addresses the issues on the merits).’” Woodford, 548 U.S. at 93 (quoting Pozo v.

McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002). But, the Court is “obligated to ensure

that any defects in [administrative] exhaustion were not procured from the action or

inaction of prison officials.” Aquilar-Avellaveda v. Terrell, 478 F.3d 1223, 1225 (10th Cir.

2007); see Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006).

       Exhausting administrative remedies after a complaint is filed will not save a case

from dismissal for failure to exhaust administrative remedies. See Neal v. Goord, 267 F.3d

116, 121–22 (2d Cir. 2001). “The plain language of the statute [§ 1997e(a)] makes

exhaustion a precondition to filing an action in federal Court . . . . The prisoner, therefore,

may not exhaust administrative remedies during the pendency of the federal suit.” Freeman

v. Francis, 196 F.3d 641, 645 (6th Cir. 1999); see also Kitchen v. Ickes, No. DKC-14-2022,

                                              10
2015 WL 4378159, at *8 (D.Md. July 14, 2015); Blackburn v. S. Carolina, No. C A 006-

2011-PMD-BM, 2009 WL 632542, at *1 (D.S.C. Mar. 10, 2009), aff’d, 404 F.App’x 810

(4th Cir. 2010).

       The PLRA’s exhaustion requirement serves several purposes. These purposes

include “allowing a prison to address complaints about the program it administers before

being subjected to suit, reducing litigation to the extent complaints are satisfactorily

resolved, and improving litigation that does occur by leading to the preparation of a useful

record.” Bock, 549 U.S. at 219; see Moore, 517 F.3d at 725 (noting that exhaustion means

providing prison officials with the opportunity to respond to a complaint through proper

use of administrative remedies). Exhaustion requires that prisoners pursue administrative

grievances until they receive a final denial of their claims, appealing through all available

stages in the administrative process. Chase v. Peay, 286 F.Supp.2d 523, 530 (D.Md. 2003),

aff’d, 98 F.App’x 253 (4th Cir. 2004); Gibbs v. Bureau of Prisons, 986 F.Supp. 941, 943–

44 (D.Md. 1997) (dismissing a federal prisoner’s lawsuit for failure to exhaust, where

plaintiff did not appeal his administrative claim through all four stages of the BOP’s

grievance process); see also Booth v. Churner, 532 U.S. 731, 735 (2001) (affirming

dismissal of prisoner’s claim for failure to exhaust where he “never sought intermediate or

full administrative review after prison authority denied relief”); Thomas v. Woolum, 337

F.3d 720, 726 (6th Cir. 2003) (noting that a prisoner must appeal administrative rulings “to

the highest possible administrative level”); Pozo, 286 F.3d at 1024 (noting that a prisoner

must follow all administrative steps to meet the exhaustion requirement, but need not seek

judicial review).

                                             11
       An inmate need only exhaust “available” remedies. See 42 U.S.C. § 1997e(a). In

Ross, the U.S. Supreme Court rejected a “freewheeling approach to exhaustion as

inconsistent with the PLRA.” 136 S.Ct. at 1855. In particular, it rejected a “special

circumstances” exception to the exhaustion requirement. Id. at 1856–57. But, it reiterated

that “[a] prisoner need not exhaust remedies if they are not ‘available.’” Id. at 1855. “[A]n

administrative remedy is not considered to have been available if a prisoner, through no

fault of his own, was prevented from availing himself of it.” Moore, 517 F.3d at 725.

       The Ross Court outlined three circumstances when an administrative remedy is

unavailable and an inmate’s duty to exhaust available remedies “does not come into play.”

136 S.Ct. at 1859. First, “an administrative procedure is unavailable when (despite what

regulations or guidance materials may promise) it operates as a simple dead end—with

officers unable or consistently unwilling to provide any relief to aggrieved inmates.” Id. at

1859. Second, “an administrative scheme might be so opaque that it becomes, practically

speaking, incapable of use. In this situation, some mechanism exists to provide relief, but

no ordinary prisoner can discern or navigate it.” Id. The third circumstance arises when

“prison administrators thwart inmates from taking advantage of a grievance process

through machination, misrepresentation, or intimidation.” Id. at 1860.

              b.     Maryland’s Administrative Procedures

       The Maryland Department of Public Safety and Correctional Services (“DPSCS”)

has an established the “administrative remedy procedure” or “ARP” for use by Maryland

State prisoners for “inmate complaint resolution.” See generally Md. Code Ann., Corr.

Servs. (“CS”), §§ 10-201 et seq. (West 2019); Md. Code Regs. (“COMAR”)

                                             12
12.02.28.02(1) (defining ARP). This procedure applies to the submission of “grievance[s]

against . . . official[s] or employee[s] of the Division of Correction [(“DOC”)].” CS § 10-

206(a).

       A “grievance” includes a “complaint of any individual in the custody of the [DOC]

against any officials or employees of the [DOC] arising from the circumstances of custody

or confinement.” COMAR 12.07.01.01(B)(7). “A court may not consider an individual’s

grievance that is within the jurisdiction of the [Inmate Grievance] Office [(“IGO”)] or the

Office of Administrative Hearings unless the individual has exhausted the remedies” set

forth under state law. See CS § 10-210(a).

       To pursue a grievance, a prisoner confined in a Maryland prison may file an ARP

with the IGO against any DOC official or employee. CS § 10-206(a). But if the prison has

a grievance procedure that the IGO approved, the prisoner must first follow the institutional

ARP process, before filing a grievance with the IGO. See CS § 10-206(b). Maryland

regulations create an established administrative remedy procedure process that applies to

all Maryland prisons. COMAR 12.02.28.01 et seq. Therefore, Maryland inmates must

follow and complete the ARP process before they may file a grievance with the IGO.

       The ARP process consists of multiple steps. First, a prisoner is required to file an

initial ARP with his facility’s “managing official,” COMAR 12.02.28.02(D)(1), which

CS § 1-101(k) defines as “the administrator, director, warden, superintendent, sheriff, or

other individual responsible for the management of a correctional facility” and COMAR

12.02.28.02(B)(14) defines as “the warden or other individual responsible for management

of the correctional facility.” In addition, the inmate must file the ARP request within thirty

                                             13
days of the date on which the incident occurred, or within thirty days of the date the prisoner

first gained knowledge of the incident or injury giving rise to the ARP, whichever is later.

COMAR 12.02.28.09(B).

       Second, if the managing official denies a prisoner’s initial ARP or fails to respond

to the ARP within the established time frame, the prisoner has thirty days to file an appeal

to the Commissioner of Correction (the “Commissioner”). COMAR 12.02.28.14(B)(5).

       Third, if the Commissioner denies a prisoner’s appeal, the prisoner has thirty days

to file a grievance with the IGO.11 COMAR 12.02.28.18; CS § 10-206(a); COMAR

12.07.01.05(B). When filing with the IGO, a prisoner is required to include copies of the

following: the initial ARP request; the warden’s response to that request; a copy of the

ARP appeal filed with the Commissioner; and a copy of the Commissioner’s response.

COMAR 12.07.01.04(B)(9)(a). If the IGO concludes that the grievance is “wholly lacking

in merit on its face,” the IGO may dismiss it without a hearing.” CS § 10-207(b)(1); see

also COMAR 12.07.01.06(B). An order of dismissal constitutes the final decision of the

Secretary of DPSCS for purposes of judicial review. CS § 10-207(b)(2)(ii). However, if

the IGO deems a hearing necessary, an Administrative Law Judge (“ALJ”) with the

Maryland Office of Administrative Hearings conducts the hearing. See CS § 10-208;

COMAR 12.07.01.07–.08.

       A decision of the ALJ denying all relief to the inmate is considered a final agency

determination. CS § 10-209(b)(1)(ii); COMAR 12.07.01.10(A)(2). If the ALJ concludes


       11
          If the Commissioner fails to respond, the grievant shall file their appeal within
thirty days of the date the response was due. COMAR 12.07.01.05(B)(2).
                                              14
that the inmate’s complaint is wholly or partly meritorious, however, the decision

constitutes a recommendation to the Secretary of DPSCS, who must make a final agency

determination within fifteen days after receipt of the proposed decision of the ALJ. See

COMAR 12.07.01.10(B); CS § 10-209(b)(2)(c).

       The final agency determination is subject to judicial review in Maryland State court,

so long as the claimant has exhausted his remedies. See CS § 10-210. But an inmate need

not seek judicial review in state court in order to satisfy the PLRA’s administrative

exhaustion requirement. See, e.g., Pozo, 286 F.3d at 1024 (“[A] prisoner who uses all

administrative options that the state offers need not also pursue judicial review in state

court.”).

       Importantly as to Shiheed’s claims, the ARP process applies to allegations that

correctional officers used excessive force. COMAR 12.02.28.04(A)(7). Where, as here, the

ARP regarding an alleged use of excessive force was referred to the IID and procedurally

dismissed, the facility ARP coordinator is required to notify the inmate that he may appeal

the dismissal to the Commissioner using the following statement:

              The request is procedurally dismissed at this level. It has been
              determined that the subject matter of your Request is under
              investigation by the Department’s Intelligence and
              Investigative Division under case number [insert case number
              here] and no further action will be taken under the
              Administrative Remedy Procedures at this level. You may
              appeal this decision to the Commissioner of Correction.




                                            15
COMAR 12.02.28.11(B)(2)(d). The dismissal notice Harding submits with her Motion for

Shiheed’s ARP regarding the April 22, 2018 incident did not include this language. Rather,

it simply advised Shiheed that the matter had been referred to the IID.12

              c.     Whether Shiheed Exhausted His Administrative Remedies

       Here, it is clear that Shiheed failed to exhaust his administrative remedies before

filing the instant Complaint as his claims of threats, retaliation, and mail tampering. With

regard to Shiheed’s claims of threats and retaliation there is no indication in the record that

he even began the administrative remedy process. As to his claim regarding mail

tampering, Shiheed initiated the ARP process on September 6, 2018, after filing this

lawsuit, which alone is sufficient to dismiss this claim without prejudice. See Neal 267

F.3d at 121–22. In addition, despite initiating the administrative remedy process, Shiheed’s

mail-tampering ARP was dismissed because prison officials requested more information

and Shiheed did not provide it. Thus, the Court concludes that Shiheed’s Complaint must

be dismissed without prejudice for failure to exhaust administrative remedies as to his

claims of threats, retaliation, and mail tampering.

       As to the excessive force claim, it is unclear from the record that Shiheed failed to

exhaust available administrative remedies. Shiheed began the ARP process, but then

apparently abandoned the process when the ARP was referred to the IID for investigation,

and was therefore dismissed. But correctional staff failed to advise Shiheed, as required

under COMAR, that despite the matter being referred to the IID, he could appeal the


       12
         The dismissal notice also referred to an incorrect COMAR section. (See Defs.’
Mot. Ex. 1 at 60) (citing COMAR 12.02.2.11.B(h)).
                                              16
dismissal. Based on the present record before, the Court cannot say that Shiheed’s efforts

to exhaust his administrative remedies as to his excessive force claim were not thwarted.

See Ross, 136 S.Ct. at 1860. Accordingly, the Court will consider the merits of this claim.

       2.     Excessive Force Claim

       Assuming Shiheed’s failure to exhaust his administrative remedies as to his

excessive force claim can be excused, his claim would still fail. In determining whether

prison officials used excessive force, the Court considers whether the “force was applied

in a good-faith effort to maintain or restore discipline, or maliciously and sadistically to

cause harm.” Hudson v. McMillian, 503 U. S. 1, 6–7 (1992). The Court must look at: (1)

the need for application of force; (2) the relationship between that need and the amount of

force applied; (3) the extent of the injury inflicted; (4) the extent of the threat to the safety

of staff and inmates as reasonably perceived by prison officials; and (5) any efforts made

to temper the severity of the response. Whitley v. Albers, 475 U.S. 312, 321 (1986). The

absence of significant injury alone is not dispositive of a claim of excessive force. Wilkins

v. Gaddy, 559 U.S. 34 (2010). The extent of injury incurred is one factor indicative of

whether or not the force used was necessary in a particular situation, but if prison officials

applied force maliciously and sadistically, they cannot avoid liability simply because the

prisoner had the good fortune to escape serious harm. Id. at 38.

       Prison officials may violate the Eighth Amendment when they “use mace, tear gas

or other chemical agents in quantities greater than necessary or for the sole purpose of

infliction of pain.” Iko v. Shreve, 535 F.3d 225, 240 (4th Cir. 2008) (quoting Williams v.

Benjamin, 77 F.3d 756, 763 (4th Cir. 1996). But, the use of pepper spray does not amount

                                               17
to “per se . . . cruel and unusual punishment,” McCargo v. Mister, 462 F.Supp. 813, 818

(D.Md. 1978), and is permissible when used to control a recalcitrant inmate, Williams, 77

F.3d at 763. The focus of the analysis for a claim of excessive use of force, as noted, is on

the subjective intent of the defendant, i.e., whether the defendant acted with a sufficiently

culpable state of mind. See Iko, 535 F.3d at 238 (4th Cir. 2008) (denying qualified

immunity to correctional officer who deployed chemical agent into inmate’s cell after

inmate complied with orders, did not react violently, and officer failed to take steps to

ameliorate effects of chemical agent).

       A subjective intent to cause harm is supported where an officer uses more than a

reasonable amount of a chemical agent to restore discipline. See, e.g., Furnace v. Sullivan,

705 F.3d 1021, 1025 (9th Cir. 2013) (finding Eighth Amendment violation where officer

discharged can of pepper spray until empty, and other officer also joined in); Lawrence v.

Bowersox, 297 F.3d 727, 732 (8th Cir. 2002) (same, where prisoner’s entire cell was

doused in pepper spray using fire-extinguisher-like device); DeSpain v. Uphoff, 264 F.3d

965, 978 (10th Cir. 2001) (same, where officer indiscriminately sprayed entire prison tier).

Under some circumstances, however, multiple applications of a chemical agents have been

found reasonable where an inmate repeatedly ignores orders from a correctional officer.

See Williams, 77 F.3d at 763 (finding no Eighth Amendment violation where officer

administered pepper spray after prisoner asked “Why?” in response to command); Jackson

v. Morgan, 19 F.App’x 97, 102 (4th Cir. 2001) (upholding use of pepper spray twelve times

when inmate refused to comply with commands to move from his cell); Norris v. Detrick,

918 F.Supp. 977, 984 (N.D.W.Va. 1996) (upholding use of two blasts of pepper spray when

                                             18
inmate refused to return to his cell during lockdown). Use of chemical agents is reasonable

when an officer is attempting to maintain order and discipline in the institution. Santiago

v. Walls, 599 F.3d 749, 757 (7th Cir. 2010) (determining that the Eighth Amendment was

not violated where prison officials used pepper spray to break up inmate fight); Combs v.

Wilkinson, 315 F.3d 548, 558 (6th Cir. 2002) (holding that the use of pepper spray during

a prison riot was appropriate).

       In this case, Harding avers that on April 22, 2018, she was working as an escort

officer on Shiheed’s tier, escorting the nurse who was distributing medication. (Harding

Decl. ¶ 8, ECF No. 20-3) Shiheed attempted to grab Harding with one hand while holding

a milk carton in the other. (Id.; see also Def.’s Mot. Ex. 1 at 17–19 (Notice of Inmate Rule

Violation); Id. at 35 (Use of Force Report)). Harding stepped away from Shiheed and

applied pepper spray in order to avoid an assault. (Harding Decl. ¶ 8). As Harding moved

away from Shiheed he threw the milk carton at her, hitting her right shoulder. (Id. ¶ 9; see

also Def.’s Mot. Ex. 4, ECF No. 20-4 (filed separately) (Tier Video beginning at 7:48)).

When Harding tried to close the security slot, Shiheed held the slot open. (Harding

Decl. ¶ 10). Shiheed then reached through the slot with a 30” stack of milk cartons inside

of a sock and struck Harding in the right shoulder. (Id. ¶ 11; see also Def.’s Mot. Ex. 1 at

56 (Photograph of Weapon); Tier Video). Other staff were informed of the incident, and

they responded to Shiheed’s cell. (Harding Decl. ¶ 12; Tier Video). They were able to use

de-escalation techniques to handcuff Shiheed. (Harding Decl. ¶ 12; Tier Video). Shiheed

was taken to the medical department where he declined a decontamination shower and

reported no injuries. (Def.’s Mot. Ex. 1 at 48 (Apr. 22, 2018 Medical Record)).

                                            19
         Shiheed does not deny that he refused to close his door slot or that he struck Harding

with a milk carton and then with a sock filled with milk cartons. The record evidence is

clear that Shiheed failed to comply with orders to close his slot and then assaulted Harding.

His refusal to comply with direct orders coupled with his assault upon Harding were

sufficient cause for the use of pepper spray against him. Williams, 77 F.3d at 763; Jackson,

19 F.App’x at 102. Harding’s use of a short burst of pepper spray was a reasonable,

tempered response in light of the undisputed dangerous circumstances Shiheed presented.

Norris, 918 F.Supp. at 984; Williams, 77 F.3d at 763. Further, the record reflects that the

amount of pepper spray deployed was minimal based on a review of the video of the

altercation, Shiheed’s declination of a decontamination shower, and his reporting to

medical that he had no injuries.

         In sum, the Court concludes that Shiheed fails to create a genuine dispute of material

fact as to his excessive force claim. Thus, Harding is entitled to summary judgment on that

claim. Accordingly, the Court will grant Harding’s Motion as to Shiheed’s excessive force

claim.

                                   III.     CONCLUSION

           For the foregoing reasons, the Court will grant Harding’s Motion to Dismiss

Plaintiff’s Complaint or, in the Alternative, for Summary Judgment (ECF No. 20) and enter




                                               20
judgment in Harding’s favor on Shiheed’s excessive force claim. The Complaint is

dismissed without prejudice for failure to exhaust administrative remedies as to Shiheed’s

other claims. A separate Order follows.

Entered this 19th day of June, 2019.            ___________/s/______________
                                                George L. Russell, III
                                                United States District Judge




                                           21
